Exhibit EQUIPMENT LEASE THIS EQUIPMENT LEASE ("Lease") is made and effective January 1, 2007, by and between Evangelical Christian Credit Union ("Lessor") and Ministry Partners Investment Corporation, Inc. ("Lessee"). Lessor desires to lease to Lessee, and Lessee desires to lease from Lessor, certain tangible personal property. NOW, THEREFORE, in consideration of the mutual covenants and promises hereinafter set forth, the parties hereto agree as follows: 1. Lease. Lessor hereby leases to Lessee, and Lessee hereby leases from Lessor, the equipment and furniture as initially specified in Exhibit “A” (the "Equipment"), as may be replaced or supplemented from time to time by Lessor or at the request of Lessee.If additions or deletions are made to the Equipment during the term of this Lease, Lessor and Lessee shall memorialize such changes on a corrected Exhibit “A”, and both parties shall forthwith sign and date such revised Exhibit A and then attach it to this Lease.Lessor reserves the right to adjust the rent amount with respect to such additions and deletions during the term hereof. 2. Term. The term of this Lease shall commence on January 1, 2007 and shall expire December 31, 2007. Lessor and Lessor are parties to a certain lease for office space (“Office Lease”) of even date herewith for premises in which the Equipment is located.The terms of this Lease and the Office Lease are coterminous. 3. Rent and Deposit. The monthly rent for the Equipment shall be in installments of Seven Hundred Twenty
